Name: Commission Decision of 22 December 2006 approving monitoring plans for the detection of residues or substances in live animals and animal products pursuant to Council Directive 96/23/EC as submitted by Bulgaria and Romania (notified under document number C(2006) 6815) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  Europe;  animal product;  health;  agricultural activity
 Date Published: 2007-08-24; 2007-01-12

 12.1.2007 EN Official Journal of the European Union L 7/30 COMMISSION DECISION of 22 December 2006 approving monitoring plans for the detection of residues or substances in live animals and animal products pursuant to Council Directive 96/23/EC as submitted by Bulgaria and Romania (notified under document number C(2006) 6815) (Text with EEA relevance) (2007/15/EC) THE COMMISSION OF THE EUROPEAN COMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the second subparagraph of Article 8(1) thereof, Whereas: (1) Directive 96/23/EC lays down the measures to monitor certain substances and residues thereof in live animals and animal products and provides that Member States are to submit their monitoring plans for the detection of residues or substances) to the Commission for approval (monitoring plans). (2) As Bulgaria and Romania are due to accede to the Community on 1 January 2007, they have submitted monitoring plans to the Commission for approval. (3) Those monitoring plans comply with the requirements of Directive 96/23/EC and should therefore be approved. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The monitoring plan for the detection of residues or substances, as provided for in Article 5(1) of Directive 96/23/EC, submitted by Bulgaria to the Commission on 25 April 2006 is approved. Article 2 The monitoring plan for the detection of residues or substances, as provided for in Article 5(1) of Directive 96/23/EC, submitted by Romania to the Commission on 20 March 2006 is approved. Article 3 The Decision shall apply subject to and as from the date of entry into force of the Treaty of Accession of Bulgaria and Romania. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 191, 28.5.2004, p. 1).